DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received December 20, 2021 are acknowledged.

Claims 1, 2, and 9 have been amended.
Claims 1-12 are pending in the instant application.
Claims 3-7 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed April 2, 2021.

Claims 1, 2, and 8-12 are under examination in this office action.

Information Disclosure Statement
As set forth in the prior office action, the listing of references in the specification on pages 29-37 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed methods which administer “a substance which selectively suppresses B2 cells” for the purpose of treating or suppressing arteriosclerosis.  Independent claim 1 has been amended to recite that suppression of B2 cells occurs by “reducing CD23 positive cells”.  The broadest claims recite no specific structure for such a “substance” while dependent claim 2 indicates that it is an antibody which binds CD23.  To support such claims, the specification discloses data from a mouse model system indicating that administration of anti-CD23 antibody clone B3B4 suppressed atherosclerosis in animals thus treated.   
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus. In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not AbbVie Deutschland GmbFI v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of 
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human CD23) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014). 
It is noted that applicant has not claimed a product, but rather a method of administering a product.  However, artisans must reasonably be in possession of a product in order to be in possession of methods of administering said product.  As has already been pointed out applicant’s broadest claims recite no structure which is present in the administered “substance which selectively suppresses B2 cells by reducing CD23 positive cells”.  The instant specification teaches in paragraph [0014] that CD23 is a marker for B2 cells, and thus anything that reduces B2 cells will also necessarily reduce CD23 positive cells.  The specification does not exemplify a list of reagents that applicant believe possess these functional properties other than anti-CD23 antibodies which additionally have neutralizing, blocking or inhibitor activity, including by way of killing target cells via ADCC and/or CDC (see particularly paragraph [0018] of the instant specification).  With regard to antibodies that bind CD23, the specification indicates that antibodies which bind this antigen are known in the art, and indeed the antibody used in the working example was purchased from BD Pharmingen 
Therefore, in view of the breadth of the claims and the lack of a clear correlation between structure and function among the administered “substances” and the properties of depleting B2 cells and CD23 positive cells, artisans would reasonably conclude that applicant was not in possession of the full breadth of “substances which selectively suppress B2 cells by reducing CD23 positive cells” at the time the instant application was filed.  Logically, if applicant was not in possession of the agent which is being administered, applicant also was not in possession of methods of administering such reagents at the time the instant application was filed.

December 20, 2021 have been fully considered but they are not persuasive. Applicant argues on many grounds.  Applicant begins by arguing that “The claimed invention is not an antibody per se, but is directed to a new use for antibodies that are admittedly old”.  Applicant then argues that the specification discloses a representative number of prior art anti-CD23 antibodies, and that the working examples utilized an inhibitory anti-CD23 antibody which was purchased from a commercial vendor and thus was clearly well-known in the art.
These arguments are not persuasive as applicant is arguing limitations not claimed.  Specifically, no claims (other than 2 and 11 which are NOT part of the instant rejection) are limited to antibodies.  The structure of anti-CD23 antibodies are not reasonably representative of the structures of all other possible agents which “suppress B2 cells by reducing CD23 positive cells” as such reagents a) do not need to be antibodies and b) do not need to bind CD23.  Note that as discussed above, since B2 cells express CD23 as a cell surface marker, anything that reduces B2 cells also necessarily reduces CD23 cells.  Similarly, anything that reduces CD23 cells will also reduce B2 cells as B2 cells express CD23.  What such reagents could be, apart from inhibitory anti-CD23 antibodies is completely unclear based upon the specification as filed.  In view of all of the above, the rejection is maintained.
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of the claim amendments received December 20, 2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyaw et al. (PLoS One. 2013;8(4):e60430).
Kyaw et al. disclose that the administration of antibodies that bind the BAFF receptor selectively removed B2 B cells while sparing other B cell populations and effectively inhibited the development of, and the progression of previously established atherosclerosis (see entire document, particularly the abstract, Introduction, and Discussion sections).  The subjects used in the studies of Kyaw et al. were fed a high fat diet (see particularly the paragraph spanning the left and right columns of page 2 titled Animals and Experimental Design).  Kyaw et al. indicate that their methods are an improvement over methods of treatment using anti-CD20 antibodies which target all B cells as using anti-BAFFR antibodies depletes atherogenic B2 cells while sparing atheroprotective B1a cells (see particularly the right column of page 11 as well as Figure 2).  They also teach that the effects of anti-BAFFR treatment upon atherosclerosis are independent of plasma lipid concentrations (see particularly the first paragraph of the right column of page 10).  As per paragraph [0019] of the instant .     

Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.  Applicant acknowledges that Kyaw et al. disclose administration of an anti-BAFFR antibody to remove B2 cells, and argues that since claim 1 has been amended to recite “by suppressing CD23” the cited art does not read upon the claimed invention (emphasis by applicant).
These arguments have been considered and are not persuasive.  Claim 1 specifically recites “administering … a substance which selectively suppresses B2 cells by reducing CD23 positive cells” which is distinct from “by suppressing CD23” as has been argued by applicant.   Paragraph [0014] of the instant specification teaches that CD23 is cell surface marker for B2 cells.  The cited art teaches that the administered anti-BAFFR antibody depletes B2 cells, and CD23 is necessarily expressed on B2 cells as per the instant specification.  Thus, the prior art method that removes B2 cells also necessarily removes CD23 positive cells.  Applicant is reminded that as per MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  While it is true that the instant claim are methods, the logic is sound that just because the art is silent as to a mechanism of action/scientific explanation for why the observed results were obtained, recitation of this better understating of the natural word/scientific explanation does not by itself impart patentable distinctiveness.  Specifically, given that the prior art administered antibodies to deplete B2 cells, such an administration also necessarily depletes CD23 positive cells, and thus the prior art meets the instant claim limitations as depletion of CD23 positive cells is a better scientific explanation for why the methods of Kyaw et al. work to treat atherosclerosis.


The rejection of claims 1, 2, 8-10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (EBioMedicine. 2016 Nov;13:237-247. doi: 10.1016/j.ebiom.2016.10.030. Epub 2016 Oct 20) has been withdrawn in view of applicant’s certified translation of the foreign priority document received as part of the December 20, 2021 response which demonstrates that applicant was in possession of the claimed invention prior to the disclosure of Chen et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kyaw et al. (PLoS One. 2013;8(4):e60430) in view of Baumgarth and in view of Glaser et al. (WO 2009/043051).
The teachings of Kyaw have been discussed above, and while they disclose administering anti-BAFFR antibodies to inhibit atherosclerosis and that such a method is an improvement over administration of anti-CD20 antibodies which deplete all B cell types because anti-BAFFR antibodies deplete atherogenic B2 cells while sparing atheroprotective B1a cells, Kyaw et al. do not disclose administration of anti-CD23 antibodies.
Baumgarth teaches that CD23 is a marker that is expressed on B2 B cells and is not expressed on B1a or B1b B cells (see entire document, particularly Figure 1 and Table 1).
Glaser et al. disclose antibodies that bind CD23, and in particular disclose that antibodies that have increased CD23 crosslinking ability are more potent in eliminating B cells that express the CD23 antigen (see entire document, particularly the abstract, claims, and page 19).  Such antibodies are disclosed as being humanized, with humanized antibodies being less immunogenic for administration to humans due to the removal of non-human sequence from the antibody structure (see for example pages 37 and 50-57).  
Therefore, it would have been obvious to a person at the time of the instant invention to have substituted the anti-CD23 antibodies of Glaser et al. for the anti-BAFFR antibodies of Kyaw et al. when performing the methods of Kyaw et al.  The ordinary artisan would have been motivated to do so as said artisan would know that CD23 was not expressed on B1 cells but is expressed on B2 cells as evidenced by Baumgarth, and by using the anti-CD23 antibodies with enhanced crosslinking abilities as disclosed by Glaser et al., artisans would enjoy the advantage of more potent elimination of the atherogenic B2 while still sparing the atheroprotective B1a cells as was taught to occur by Kyaw et al.  Additionally, artisans would reasonably accept the mouse model of Kyaw et al. as being relevant to human disease, and would seek to treat human disease using humanized antibodies in order to reduce the immunogenicity .       

Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.  Applicant argues on many grounds.  Applicant argues that none of the cited art teaches suppressing B2 cells by suppressing CD23, that the claimed method unexpectedly works better than the method of Kyaw because applicant observed a reduction in lesion size of about 83% as compared to the 25% reduction seen by Kyaw et al., and that since neither Baumgarth nor Glaser talk about arteriosclerosis their teachings are irrelevant to what has been claimed.
These arguments have been considered and are not persuasive.  It should be pointed out that claim 1 does not recite “suppressing CD23” as applicant has asserted but rather states “administering … a substance which selectively suppresses B2 cells by reducing CD23 positive cells”.  Thus the administered substance of claim 1 is required to “reduce CD23 positive cells”, and it should be noted that as per paragraph [0014] of the instant specification CD23 is a marker expressed on B2 cells.  Thus anything that reduces CD23 cells must also reduce B2 cells as B2 cells necessarily express CD23 as per the instant specification.  Claim 1 places no limit whatsoever on what the administered substance actually is, while claim 2 requires it to be an antibody that binds to the extracellular domain of human CD23.  It should be noted that the anti-CD23 antibodies of Glaser et al. bind to the extracellular domain of a cell expressing CD23 and cause such a cell to die (see for example the abstract, page 34, Figure 1, and the claims).  While applicant is correct that Glaser et al. do not teach administering such antibodies to a patient with arteriosclerosis and thereby anticipate the instant invention, the rejection of record sets forth why artisans would modify the teaches of Kyaw et al. which reduce B2 cells to utilize anti-CD23 in place of anti-BAFFR antibodies, specifically that both BAFFR and CD23 are specifically expressed on B2 cells and the anti-CD23 antibodies of Glaser et al. have enhanced CD23 crosslinking ability that provides the advantage of increased killing of CD23 positive target cells.  It is appreciated that applicant discloses a working example wherein the commercially available rat anti-mouse CD23 antibody named B3B4 was administered as part of a mouse model of 

The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Chen et al. (EBioMedicine. 2016 Nov;13:237-247. doi: 10.1016/j.ebiom.2016.10.030. Epub 2016 Oct 20) in view of Glaser et al. (WO 2009/043051) has been withdrawn as Chen et 


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644